Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                          No. 04-13-00842-CR

                                     IN RE Jessie HERNANDEZ

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: December 11, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 2, 2013, relator filed a petition for writ of mandamus. The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                      PER CURIAM

DO NOT PUBLISH




1
  This proceeding arises out of Cause No. 1995CR2594, styled Ex Parte Jessie Hernandez, pending in the 175th
Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.